Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151255                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices

  v                                                                SC: 151255
                                                                   COA: 315591
                                                                   Macomb CC: 2011-003482-FH
  LOIS BUTLER-JACKSON,
            Defendant-Appellant.

  _________________________________________/

         By order of May 27, 2015, the application for leave to appeal the November 6,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Hartwick (Docket No. 148444). On order of the Court, the case having been
  decided on July 27, 2015, 498 Mich. 192 (2015), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part
  of the Court of Appeals judgment addressing the propriety of court costs under
  MCL 771.3(5). Though probation supervision costs and reimbursement of expenses
  incurred in prosecuting the defendant or providing her with legal assistance are
  authorized under that statute, court costs are not. See People v Cunningham, 496 Mich.
145 (2014), and People v Juntikka, 310 Mich. App. 306 (2015). We REMAND this case
  to the Macomb Circuit Court for further proceedings. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2016
           p0620
                                                                              Clerk